             Case19-00500
            Case  19-00500 Doc
                            Doc2 10Filed
                                      Filed 06/17/19Entered
                                         03/22/19     Entered  06/17/19
                                                            03/22/19    12:09:31Desc
                                                                     11:04:50     Desc Main
                                                                                     Stamped
                                        Document     Page  1
                                         Summons Page 1 of 1 of 2

                                                                         U.S. Bankruptcy Court
                                                                        Northern District of Illinois

              In re:
              Bankruptcy Case No. 17−09308
              MACK INDUSTRIES, LTD
                                                                                                             Debtor
              Adversary Proceeding No. 19−00500
              RONALD R. PETERSON, AS CHAPTER 7 TRUSTEE FOR MACK INDUSTRIES, LTD.
                                                                                                             Plaintiff
              v.
              POLERE LLC
                                                                                                             Defendant
                                                            SUMMONS IN AN ADVERSARY PROCEEDING

             To: POLERE LLC
             YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
             Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
             answer to the complaint within 35 days of issuance.
             Address of Clerk
                                                        Clerk, U.S. Bankruptcy Court
                                                        Northern District of Illinois
                                                        219 S Dearborn
                                                        Chicago, IL 60604
             At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


             Name and Address of Plaintiff's Attorney
                                                        Ariane Holtschlag
                                                        105 W. Madison, Suite 1500
                                                        Chicago, IL 60602
             If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

             YOU ARE NOTIFIED that a status hearing has been set at the following time and place:


             Address
                                                        Dirksen Federal Building
                                                        219 South Dearborn                                 Status Hearing Date and Time
                                                        Courtroom 742                                      05/22/2019 at 10:45AM
                                                        Chicago IL 60604
             IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
             JUDGEMENT BY THE BANKRUPTCY COURT AND JUDGEMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE
             RELIEF DEMANDED IN THE COMPLAINT.




                   Date Issued


                   03 / 22 / 2019

                                                                                            Jeffrey P. Allsteadt, Clerk Of Court



ILNB 2012
            Case 19-00500          Doc 10        Filed 06/17/19 Entered 06/17/19 12:09:31        Desc Main
                                                   Document     Page 2 of 2


           Ronald R. Peterson, as chapter 7 trustee for
           Mack Industries, Ltd. v. PoleRe LLC                Adv Proc No:       19-ap-00500
                         Plaintiff v Defendant
                                                 CERTIFICATE OF SERVICE
       I, Jeffrey K. Paulsen, certify that service of this summons and a copy of the complaint was made on
03/27/19 by:
           ☒     Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:
                 PoleRe LLC at the following address(es):
                 c/o Cortino Montalto, Manager
                 1 W. Division St.
                 Lemont, IL 60439

                 c/o Judith Montalto, R.A.
                 6716 Park Lane Dr.
                 Palos Heights, IL 60463
           ☐     Personal Service: By leaving the process with the defendant or with an officer or agent
                 of defendant at:


           ☐     Residence Service: By leaving the process with the following adult at:


           ☐     Certified Mail Service on an Insured Depository Institution: By sending the process by
                 certified mail addressed to the following officer of the defendant at:


           ☐     Publication: The defendant was served as follows: [Describe briefly]


           ☐     State Law: The defendant was served pursuant to the laws of the State of as follows:
                 [Describe briefly]


If service was made by personal service, by residence service, or pursuant to state law, I further certify that I
am, and at all times during the service of process was, not less than 18 years of age and not a party to the matter
concerning which service of process was made.
Under penalty of perjury, I declare that the foregoing is true and correct.
 Date        4/17/2019                                      Signature   /s/ Jeffrey K. Paulsen

                Print Name:              Jeffrey K. Paulsen
                Business Address         105 W Madison Suite #1500, Chicago, IL 60602




{COS D4}
